IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40643
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT BRISENO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-634-1
                      --------------------
                          April 5, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Robert Briseno appeals from his conviction for mail fraud

and resultant 18-month sentence.   He argues that the evidence was

insufficient to support his conviction and that the district

court erred in its calculation of the amount of the loss

attributable to him.   We have reviewed the record and find no

reversible error.   The evidence is sufficient to prove that

Briseno made material misrepresentations in an accident report to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-40643
                                -2-

which a reasonable man would attach importance in determining

whether to pay a fraudulent claim, thus satisfying the requisite

element of materiality.   See United States v. Richards, ___ F.3d

___ (5th Cir. Feb. 9, 2000, No. 98-20441), 2000 WL 146318 at *8-

*10.   Based upon the information contained in the PSR, Briseno

has also failed to show that the district court clearly erred in

its calculation of the amount of the intended loss attributable

to him.   Accordingly, the judgment of the district court is

AFFIRMED.